UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.13)* Center Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 151408101 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) August 15, 2008 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 151408101 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power284,052 8. Shared Voting Power 9. Sole Dispositive Power284,052 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person284,052 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.19 14. Type of Reporting Person OO 2 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power283,612 8. Shared Voting Power 9. Sole Dispositive Power283,612 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person283,612 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.18 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power337,086 8. Shared Voting Power 9. Sole Dispositive Power337,086 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person337,086 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 2.60 14. Type of Reporting Person PN 4 SCHEDULE 13D CUSIP No. 151408101 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power210,239 8. Shared Voting Power 9. Sole Dispositive Power210,239 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person210,239 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.62 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 151408101 1. ChewyGooey Cookies, LP20-4605223 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationDelaware Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power134,449 8. Shared Voting Power 9. Sole Dispositive Power134,449 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person134,449 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 1.04 14. Type of Reporting Person PN 6 SCHEDULE 13D CUSIP No. 151408101 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power103,714 8. Shared Voting Power 9. Sole Dispositive Power103,714 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person103,714 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.85 14. Type of Reporting Person OO 7 SCHEDULE 13D CUSIP No. 151408101 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power1,420,773 8. Shared Voting Power 9. Sole Dispositive Power1,420,773 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person1,420,773 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 10.94 14. Type of Reporting Person IN 8 SCHEDULE 13D CUSIP No. 151408101 1. Harold Schechter###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power5,510 8. Shared Voting Power 9. Sole Dispositive Power5,510 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person5,510 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.04 14. Type of Reporting Person IN 9 SCHEDULE 13D CUSIP No. 151408101 1. Raymond Vanaria###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power10,007 8. Shared Voting Power 9. Sole Dispositive Power10,007 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person10,007 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.08 14. Type of Reporting Person IN 10 SCHEDULE 13D CUSIP No. 151408101 1. Dennis Pollack###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power16,144 8. Shared Voting Power 9. Sole Dispositive Power16,144 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person16,144 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0.12 14. Type of Reporting Person IN 11 SCHEDULE 13D CUSIP No. 151408101 1. Berggruen Holdings North America Ltd. 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationBritish Virgin Islands Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power0 8. Shared Voting Power 9. Sole Dispositive Power0 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person0 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11) 0 14. Type of Reporting Person CO 12 This statement on Schedule 13 D which was filed on June 27, 2006, AmendmentNo. 1 was was filed on September 27, 2006, Amendment No. 2 was filed on November 1, 2006, Amendment No. 3 was filed on January 3, 2007, Amendment No. 4 was filed on January 30, 2007, Amendment No. 5 was filed on February 1, 2007, Amendment No. 6 was filed on March 22, 2007, Amendment No. 7 was filed on May 2, 2007, Amendment No. 8 was filed on May 8, 2007, Amendment No. 9 was filed on May 8, 2007, Amendment No. 10 was filed on May 30, 2007, AmendmentNo. 11 was filed on November 26, 2007 and Amendment No. 12 was filed on July 18, 2008on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C (“Broad Park”), Chewy Gooey Cookies, L.P. (“Chewy”), Lawrence Seidman (“Seidman”), clients of Lawrence Seidman ("Seidman Clients"), Harold Schechter (“Schechter”), Raymond Vanaria (“Vanaria”),Dennis Pollack(“Pollack”) and LSBK06-08, L.L.C. (“LSBK”), collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Center Bancorp, Inc., a New Jersey corporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 4. Purpose of Transaction Berggruen Holdings North America Ltd., a Reporting Person, sold 256,725 shares constituting all the shares owned of the Issuer and has ceased to be a Reporting Person. All of the shares were sold to entities controlled by Seidman. (For details, please see attached Schedule B.) Item 5. Interest in Securities of the Issuer. (a)(b)(c) As of the close of business on August 21, 2008the Reporting Persons owned beneficially an aggregate of1,452,434shares of Common Stock which constituted approximately 11.18%of the12,986,589shares of Common Stock outstanding as disclosed in the Company's Form 10Q for the period ended June 30, 2008. Schedule A attached below describes transactions, except for previously reported transactions, in the Common Stock effected by the Reporting Persons within the past sixty (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: August 22, 2008 By: /s/ Lawrence B. Seidman Power of Attorney pursuant to Joint Agreement dated June 27, 2006 By: /s/ Lawrence B. Seidman Investments Manager, LSBK06-08, LLC 13 Schedule A Entity Date Purchased Cost per Share Total Cost Number of Shares Purchased SAL 7/30/2008 9.1089 $20,440.40 2,244 SAL 8/1/2008 10.0603 $18,812.75 1,870 SAL 8/15/2008 10.8771 $101,668.62 9,347 SAL 8/21/2008 10.9500 $590,117.40 53,892 Total $731,039.17 67,353 SIP 7/30/2008 9.1089 $20,394.90 2,239 SIP 8/1/2008 10.0603 $18,772.55 1,866 SIP 8/15/2008 10.8771 $101,505.50 9,332 SIP 8/21/2008 10.9500 $589,197.60 53,808 Total $729,870.55 67,245 SIP II 7/30/2008 9.1072 $25,409.00 2,790 SIP II 8/1/2008 10.0582 $23,385.32 2,325 SIP II 8/15/2008 10.8767 $126,452.75 11,626 SIPII 8/21/2008 10.9500 $700,285.35 63,953 Total $875,532.42 80,694 LSBK 7/30/2008 9.1103 $17,701.30 1,943 LSBK 8/1/2008 10.0620 $16,290.30 1,619 LSBK 8/12/2008 10.9709 $17,553.44 1,600 LSBK 8/14/2008 10.9205 $20,749.00 1,900 LSBK 8/15/2008 10.8775 $88,053.12 8,095 LSBK 8/21/2008 10.9500 $215,463.15 19,677 Total $375,810.31 34,834 Broad Park 7/30/2008 9.1000 $25,334.40 2,784 Broad Park 8/1/2008 10.0496 $23,315.07 2,320 Broad Park 8/12/2008 10.9584 $17,533.44 1,600 Broad Park 8/14/2008 10.9205 $20,749.00 1,900 Broad Park 8/15/2008 10.8767 $126,170.00 11,600 Broad Park 8/21/2008 10.9500 $436,762.65 39,887 Total $649,864.56 60,091 Harold Schechter 8/7/2008 10.7500 $37,625.00 3,500 Total $37,625.00 3,500 Chewy 7/30/2008 9.0600 $21,426.90 2,365 Chewy 8/21/2008 10.9500 $279,312.60 25,508 Total $300,739.50 27,873 Raymond Vanaria & Family 8/1/2008 10.0496 $25,124.00 2,500 Total $25,124.00 2,500 Dennis Pollack & Family 8/20/2008 10.7500 $32,582.38 3,000 Total $32,582.38 3,000 Seidman Clients 8/14/2008 10.7500 $4,300.00 400 Seidman Clients 8/15/2008 10.7500 $2,483.25 231 Seidman Clients 8/19/2008 10.7500 $25,466.75 2,369 Total $32,250.00 3,000 14 Schedule B Entity Date Sold Cost perShare Sales Price Number of Shares Sold Berggruen Holdings 8/21/2008 10.95 $290,117.40 53,892 Berggruen Holdings 8/21/2008 10.95 $589,197.60 53,808 Berggruen Holdings 8/21/2008 10.95 $700,285.35 63,953 Berggruen Holdings 8/21/2008 10.95 $215,463.15 19,677 Berggruen Holdings 8/21/2008 10.95 $436,762.65 39,887 Berggruen Holdings 8/21/2008 10.95 $279,312.60 25,508 Total $2,811,138.75 256,725 15
